Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-10 are rejected under 35 U.S.C. 103 as being unpatentable over Hafif (20040238303) or O’shea (20050077706) in view of Demarest et al. (5733015). Hafif teaches a travel suitcase, comprising, at least one container body for containing objects and/or clothes, at least one gripping element (11/20) that can be grasped by a user for the movement of said suitcase; and wheels.  Hafif teaches the wheels can be skate wheels: 
The wheels 26 may be conventional solid plastic or rubber wheels, or ball bearing and plastic wheels, such as may be found on in-line skates.

O’shea also teaches a travel suitcase with gripping element 104 and the wheels can also be skate wheels. 
Hafif or O’shea do not teach the specific of the wheels, Demarest teaches a wheel with an external rolling body of polymeric material with two lateral sides and a joining portion at 40, two annular flanges 51 defining a support seat at 54, wherein said lateral sides comprise two respective ending portions at 30 inserted in said support seat  and placed in mutual contact to define an air chamber at 21 with the joining portion.  It would have been obvious to one of ordinary skill in the art to provide the skate wheels of Demarest to provide available wheels for manufacturing the device economically and to provide the desired strength and durability.
	Regarding claim 3, note the groove at 16.
	Regarding claim 4, note protrusion portions 18/60/61 fig. 2.
	Regarding claim 8, note the joining portion has a a bigger radius of curvature (on the exterior) than said intermediate portion’s interior at the air gap portion 21.
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over the Hafif (20040238303) or O’shea rejections, as set forth above, and further in view of Eastin (3389922) or Tangorra et al. (4004628) or Zverina (0988533).  In the alternative, Eastin teaches that it is known in the art to provide the joining portion at 16 with bigger radius of curvature than said intermediate portion (note the smaller radius at junction 16/17 fig. 8).  Tangorra also teaches bigger radius of curvature at 62 than said intermediate portion at 33.  Zverina also teaches bigger radius of curvature at than said intermediate portion (note oval portion 13). It would have been obvious to one of ordinary skill in the art to provide bigger radius of curvature than said intermediate portion to provide a flatter surface for surface contact for added stability.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRI M MAI whose telephone number is (571)272-4541. The examiner can normally be reached 8am-5pm (Mon-Friday).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Fristoe Jr. can be reached on 571-272-4926. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

TRI M. MAI
Examiner
Art Unit 3733



/TRI M MAI/Examiner, Art Unit 3733